[Cite as State v. Vance, 2018-Ohio-5344.]
                                IN THE COURT OF APPEALS OF OHIO
                                   FOURTH APPELLATE DISTRICT
                                        JACKSON COUNTY


STATE OF OHIO,                                    :

        Plaintiff-Appellee,                       :   Case No. 18CA2

        vs.                                       :

LEWIS J. VANCE,                                   :   DECISION AND JUDGMENT ENTRY


        Defendant-Appellant.                      :

_________________________________________________________________

                                             APPEARANCES:

Lewis J. Vance, Caldwell, Ohio, pro se.

Michael DeWine, Ohio Attorney General, and Christopher L. Kinsler, Assistant Ohio Attorney
General, Columbus, Ohio, for appellee.


CRIMINAL APPEAL FROM COMMON PLEAS COURT
DATE JOURNALIZED: 12-17-18
ABELE, J.

         {¶ 1} Lewis Vance, defendant below and appellant herein, appeals from the Jackson County

 Common Pleas Court June 12, 2018 resentencing following this court’s remand.

         {¶ 2} Appellant assigns three errors for review:

               FIRST ASSIGNMENT OF ERROR:

               “APPELLANT, LEWIS J. VANCE RAISED THE ISSUE OF HIS TRIAL
               COUNSEL, WILLIAM J. MOONEY #(0002729) AT THE
               RE-SENTENCING HEARING ON REMAND. ATTORNEY MOONEY
               WAS AGAIN UNPREPARED AND REFUSED TO ARGUE VANCE’S
               CASE.   HE CONTINUED WITH HIS (ADVERSARIAL AND
               STRAINED COMMUNICATION) WITH VANCE.          APPELLANT
               VANCE ASKS ATTORNEY MOONEY IN PHONE CONVERSATION
JACKSON, 18CA2                                                          2

             ON JUNE 29TH, 2018 TO FILE HIS APPEAL ON THE
             RE-SENTENCING REMAND.       MOONEY REFUSED TO FILE
             VANCE’S APPEAL AND SAID HIS OFFICE DOES NOT FILE AFTER
             DEFENDING A CLIENT AT TRIAL. VANCE SHOWED WHERE
             ATTORNEY MOONEY FILED HIS DIRECT APPEAL ON
             DECEMBER 20TH, 2016 AFTER TELLING VANCE HE WILL NOT
             FILE THIS FOR HIM. APPELLANT, LEWIS J. VANCE AGAIN ASK
             (SIC) TRIAL COURT FOR NEW COUNSEL AT THAT REMAND
             HEARING.       SIXTH   AMENDMENT,       UNITED    STATES
             CONSTITUTION; ARTICLE I, SECTION 10, OHIO CONSTITUTION.”

             SECOND ASSIGNMENT OF ERROR:

             “APPELLANT, LEWIS J. VANCE RAISED THE ISSUE OF THE
             SENTENCE IMPOSED BY THE TRIAL COURT FOR ITS
             EXCESSIVENESS AND UNCONSTITUTIONAL WRONG DOINGS.
             VANCE WAS REMANDED TO TRIAL COURT FOR ONE PART OF
             THE UNCONSTITUTIONAL ABUSE OF HIS SENTENCE AND THE
             CASE SHOULD AGAIN BE REVERSED AND REMANDED AS IT
             DOES NOT COMPORT WITH THE PURPOSES OF FELONY
             SENTENCING. FIFTH AND FOURTEENTH AMENDMENTS,
             UNITED STATES CONSTITUTION; ARTICLE 1, SECTION 10, OHIO
             CONSTITUTION, R.C. 2929.11 AND SHOULD BE SUSTAINED AND
             REMANDED TO TRIAL COURT FOR THESE ISSUES.”

             THIRD ASSIGNMENT OF ERROR:

             “TRIAL COURT AGAIN ABUSED ITS DISCRETION WHEN ON
             REMAND FOR RE-SENTENCING. VANCE WAS AGAIN
             DISCRIMINATED AGAINST AND TRIAL COURT USED BIAS (SIC)
             JUDGMENTS OF THE FACTS OF VANCE’S CASE. APPELLANT,
             LEWIS J. VANCE TRIED AGAIN TO HAVE COUNSEL AND TRIAL
             COURT REVIEW THE TIME IN WHICH HIS TRIAL LASTED, CASE
             NO. 14-CR-0118 AS PART OF THE ABUSE OF DISCRETION AND
             HIS DUE PROCESS RIGHTS ALONG WITH THESE OTHER ISSUES
             OF THIS ABUSE. VANCE’S NEW TRIAL, CRIM. R. 33 AND TRIAL
             COURT REFUSING HIM A HEARING. THERE WAS THE ABUSE
             OF THE JURY REQUEST VANCE MADE AT TRIAL FOR A NEW
             JURY, A HEARING WAS CONDUCTED IN ACCORDANCE WITH
             REMMER AND R.C. 2945.03 WHERE VANCE ASK FOR MEMBERS
             TO BE REMOVED AND PROBLEMS BEGAN WITH COUNSEL
             THERE ONCE AGAIN. ON AUGUST 10TH, 2018 IN A NOTICE OF
             THE TRANSITION OF THE RECORDS IT STATES THAT THE
             RECORD DID NOT CONTAIN A TRANSCRIPT. IN VANCE’S
JACKSON, 18CA2                                                                                               3

               CORRECTIONS OF THAT APPEAL HE DID ASK FOR A COMPLETE
               COPY OF THOSE TRANSCRIPTS FOR THE RECORDS. AGAIN AN
               ABUSE OF DISCRETION FROM THE TRIAL COURT. APPELLANT
               VANCE FILES (PRO SE), HE DOES NOT HAVE A COPY OF THE
               TRANSCRIPTS OF PROCEEDINGS OR OTHER REQUEST HE HAS
               MADE TO THE COURT OR COUNSEL FOR HIM TO FILE WITHIN
               HIS CASES. FIFTH AND FOURTEENTH AMENDMENTS, UNITED
               STATES CONSTITUTION; ARTICLE I, SECTION 10, OHIO
               CONSTITUTION AND EIGHTH AMENDMENT, UNITED STATES
               CONSTITUTION, ARTICLE 1, SECTION 9 OHIO CONSTITUTION.
               TRIAL COURT CONTINUES TO RULE IN BAD FAITH ON VANCE’S
               REQUEST AND WITHIN HEARINGS WITH BIAS AND
               DISCRIMINATING JUDGMENTS.”

        {¶ 3} In 2016, a jury found appellant guilty of (1) aggravated murder in violation of R.C.

2903.01(D); (2) murder in violation of R.C. 2903.02(A); (3) murder, in violation of R.C. 2903.02(B));

(4) felonious assault in violation of R.C. 2903.11(A)(1); (5) felonious assault in violation of R.C.

2903.11(A)(2); and (6) tampering with evidence in violation of R.C. 2921.12(A) 1 . The jury also

found appellant not guilty of (1) kidnapping in violation of R.C. 2905.01(A)(4); (2) abduction in

violation of R.C. 2905.02(A)(2); (3) attempted rape in violation of R.C. 2923.02(A)/2907.02(A)(2);

(4) abduction in violation of R.C. 2905.02(A)(2); and (5) kidnapping in violation of R.C.

2905.01(B)(2).

        {¶ 4} The trial court sentenced appellant to serve life in prison without parole on count one

(aggravated murder) and thirty-six months on count 9 (tampering with evidence), with the sentences to

be served consecutively to one another. On direct appeal, this court affirmed in part, reversed in part,

and remanded the cause for further proceedings. In particular, we remanded the matter to the trial

court to properly impose postrelease control. More extensive facts are set forth in State v. Vance, 4th


1
  We take these facts from prior decisions in State v. Vance, 4th Dist. Jackson No. 16CA11, 2018-Ohio-1313, State v.
Vance, 4th Dist. Jackson No. 17CA9, 2018-Ohio-4479, and State v. Vance, 4th Dist. Jackson No. 16CA11,
2018-Ohio-1313.
JACKSON, 18CA2                                                                                     4

Dist. Jackson No. 16CA11, 2018-Ohio-1313, ¶ 2-20, appeal not accepted, 153 Ohio St.3d 1434,

2018-Ohio-2639, 101 N.E.3d 465.

       {¶ 5} While his appeal was pending, appellant filed various pro se motions, including a pro

se petition for postconviction relief on a pro se petition to vacate or set aside judgment of conviction

or sentence and a pro se motion for expert assistance. The trial court denied the postconviction

relief petition and indicated that (1) appellant did not attach materials in support of his petition, and

(2) no substantive grounds exist for relief. In addition, on November 1, 2017 the trial court issued

an entry that chronicled and denied all 21 of appellant’s motions because the court either lacked

jurisdiction to consider certain motions, some motions did not set forth a request that the court could

grant, or some motions are nonsensical. Thus, the trial court denied the petition and found that

appellant is not entitled to relief as provided in R.C. 2953.21. On October 29, 2018, this court

affirmed the denial of appellant’s postconviction relief petition. See State v. Vance, 4th Dist.

Jackson No. 17CA9, 2018-Ohio-4479.

       {¶ 6} On July 27, 2018, appellant filed a App.R. 26(B) pro se application to reopen his

appeal. We declined to grant appellant’s application because the application was untimely, failed to

assign error and failed on the merits.       See State v. Vance, 4th Dist. Jackson No. 16CA11,

2018-0hio-1313.

       {¶ 7} On May 31, 2018, after remand, the trial court held a R.C. 2929.19 resentencing

hearing with appellant represented by counsel. The court’s order on resentencing reiterated the prior

guilty verdicts and terms of imprisonment, but notified appellant of the optional three-year

postrelease control term and placed on the record the trial court’s reasoning for consecutive

sentences. The court informed appellant that upon completion of the full sentence, he will serve a
JACKSON, 18CA2                                                                                  5

five year mandatory period of postrelease control on count 1, and a discretionary period of three

years of postrelease control on count 9 under the direction of the Adult Parole Authority. The

court’s order further indicated that a violation of postrelease control will result in a sanction of

one-half of the sentence imposed and, should appellant commit a new felony while on postrelease

control, the greater of the balance of the postrelease control time or one year would be imposed as an

additional prison term. This appeal followed.

       {¶ 8} As a preliminary matter, we observe that the record before us does not contain a

transcript of the trial court’s May 31, 2018 resentencing hearing. Although appellant filed a request

for transcript, a notice of transmission of the record without a transcript was filed August 7, 2018.

App.R. 9 provides the procedure to make a transcript a part of the record. This rule also provides

alternatives if a transcript is not available. See App.R. 9(C),(D).

       {¶ 9} It is important to understand that “When portions of the transcript necessary for

resolution of assigned errors are omitted from the record, the reviewing court has nothing to pass

upon and thus, as to the assigned errors, the court has no choice but to presume the validity of the

lower court’s proceedings, and affirm.” Knapp v. Edwards Laboratories, 61 Ohio St.2d 197, 199,

400 N.E.2d 384 (1980). Thus, due to appellant’s failure in the case sub judice to file a transcript of

the resentencing hearing, we presume the regularity of that proceeding and affirm the trial court’s

judgment.        See State ex rel. Hoag v. Lucas Cty. Bd. of Elections, 125 Ohio St.3d 49,

2010-Ohio-1629, 925 N.E.2d 984, ¶ 12, citing Christy v. Summit Cty. Bd. of Elections, 77 Ohio St.3d

35, 39, 671 N.E.2d 1 (1996); State ex rel. Duncan v. Portage Cty. Bd. of Elections, 115 Ohio St.3d

405, 2007-Ohio-5346, 875 N.E.2d 578, ¶ 17. Once again, appellant has the responsibility to provide

the reviewing court with a record of the facts, testimony, and evidentiary matters that are necessary
JACKSON, 18CA2                                                                                   6

to support the appellant’s assignments of error. Wozniak v. Wozniak, 90 Ohio App.3d 400, 409, 629

N.E.2d 500, 506 (9th Dist.1993); Volodkevich v. Volodkevich, 48 Ohio App.3d 313, 314, 549 N.E.2d

1237, 1238-1239 (9th Dist.1989). He failed to do so, and we affirm the trial court’s judgment.

       {¶ 10} If moreover, we attempt to review appellant’s assignments of error, we find no merit

in his arguments. In his first assignment of error, appellant appears to argue that he received

ineffective assistance of counsel at the resentencing hearing and the trial court should have appointed

new counsel.     The state responds that appellant cannot demonstrate that trial counsel was

ineffective, or that counsel’s performance affected the outcome of the resentencing hearing. In

order to establish a claim of ineffective assistance of counsel, a defendant must show that (1)

counsel’s performance was deficient, and (2) the deficient performance prejudiced the defense so as

to deprive the defendant of a fair trial. Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80

L.Ed.2d 674 (1984) at 687. In any case that presents an ineffectiveness claim, “the performance

inquiry must be whether counsel’s assistance was reasonable considering all the circumstances.” Id.

at 688. Thus, to show deficient performance, the defendant must prove that counsel’s performance

fell below an objective level of reasonable representation. State v. Conway, 109 Ohio St.3d 412,

2006-Ohio-2815,848 N.E.2d 810, ¶ 95. Moreover, a court need not analyze both prongs of the

Strickland test if a claim can be resolved under one prong. See State v. Madrigal (2000), 87 Ohio

St.3d 378, 389, 721 N.E.2d 52, State v. Clark, 4th Dist. Pike No. 02CA684, 2003-Ohio-1707, ¶ 17.

Also, when determining whether trial counsel’s representation amounts to deficient performance, “a

court must indulge a strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.” Strickland at 689. Therefore, “the defendant must overcome

the presumption that, under the circumstances, the challenged action might be considered sound trial
JACKSON, 18CA2                                                                                   7

strategy.” Id. Because a properly licensed attorney is presumed to execute his duties in an ethical

and competent manner, State v. Taylor, 4th Dist. Washington No. 07CA11, 2008-Ohio-482, ¶ 10, a

defendant bears the burden to show ineffectiveness by demonstrating that counsel’s errors were “so

serious” that counsel failed to function “as the ‘counsel’ guaranteed * * * by the Sixth Amendment.”

 Strickland at 687.

       {¶ 11} Appellant contends that counsel was “unprepared and refused to argue Vance’s case.”

 Appellant also claims that communication between he and his attorney was “adversarial and

strained.” Appellant references his pro se App.R. 26(B) filing in which he alleged that both his trial

counsel and appellate counsel were ineffective. As appellant indicates, “this petition was filed

under App.R. 26(B) for both attorneys as insufficient counsel.”        We point out that this court

previously decided these issues in State v. Vance, 4th Dist. Jackson No. 16CA11, 2018-Ohio-1313,

in which we declined to grant appellant’s application to reopen the appeal because the application (1)

was untimely with no good cause shown, (2) failed to assign error, and (3) failed on the merits.

Moreover, to the extent that appellant seeks further review of these issues, they are barred by res

judicata. To the extent that appellant alleges that counsel rendered ineffective assistance at the

resentencing hearing, once again we presume the regularity of the proceedings due to the omission of

the resentencing transcript. Thus, we overrule appellant’s first assignment of error.

       {¶ 12} In his second assignment of error, appellant contends that his resentencing did not

comport with the purposes of felony sentencing and should again be reversed and remanded. To the

extent that appellant refers to his first sentencing hearing, this issue was raised and rejected in his

first appeal. See State v. Vance, Jackson No. 16CA11, 2018-Ohio-1313, ¶ 38. To the extent that

appellant refers to his resentencing hearing, he fails to specify how the court violated his rights on
JACKSON, 18CA2                                                                                       8

remand.    Our review of the sentencing entry after remand indicates that appellant’s sentence

comports with this court’s order on remand.             Accordingly, we overrule appellant’s second

assignment of error.

       {¶ 13} In his last assignment of error, appellant argues that the trial court abused its

discretion when “treating Vance with discriminating and bias judgments in his hearings and when on

remand. Refusing him a hearing for the mitigation of his sentence and any request he might have

requested from the trial court. The trial court used bad faith in the decisions in Vance’s case,

abusing his rights with an abuse of discretion.”

       {¶ 14} Again, these issues have been previously raised and rejected, or should have been

raised on direct appeal and are now barred by res judicata.

       {¶ 15} Accordingly, we overrule appellant’s third assignment of error and affirm the trial

court’s judgment.

                                                               JUDGMENT AFFIRMED.

                                         JUDGMENT ENTRY

        It is ordered that the judgment be affirmed and that appellee recover of appellant the costs
herein taxed.

       The Court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate issue out of this Court directing the Jackson County
Common Pleas Court to carry this judgment into execution.

        If a stay of execution of sentence and release upon bail has been previously granted by the
trial court or this court, it is temporarily continued for a period not to exceed sixty days upon the bail
previously posted. The purpose of a continued stay is to allow appellant to file with the Supreme
Court of Ohio an application for a stay during the pendency of proceedings in that court. If a stay is
continued by this entry, it will terminate at the earlier of the expiration of the sixty day period, or the
failure of the appellant to file a notice of appeal with the Supreme Court of Ohio in the forty-five day
appeal period pursuant to Rule II, Sec. 1 of the Rules of Practice of the Supreme Court of Ohio.
Additionally, if the Supreme Court of Ohio dismisses the appeal prior to expiration of sixty days, the
JACKSON, 18CA2                                                                                   9

stay will terminate as of the date of such dismissal.

       A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the Rules of
Appellate Procedure.

       Harsha, J. & McFarland, J.: Concur in Judgment & Opinion



                                                        For the Court

                                                        BY:
                         Peter B. Abele, Judge


                                     NOTICE TO COUNSEL
        Pursuant to Local Rule No. 14, this document constitutes a final judgment entry and the time
period for further appeal commences from the date of filing with the clerk.